DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in applicant’s election without traverse on 09/02/2021.
The application has been amended as follows: Claim 17 is cancelled.
Allowable Subject Matter
Claims 1-15 and 18-20 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-15 and 18-20 are dependent on Claim 1. Regarding Claim 1, Mizushima et al. (US 20160207520) (hereinafter “Mizushima”) teaches the first four elements of the claim, hereinafter (1a), (1b), (1c), and (1d) respectively, but does not teach fifth, sixth, or seventh elements, hereinafter (1e), (1f), and (1g) respectively. Shimizu et al. (US 20010049571 A1) (hereinafter “Shimizu”) teaches the fifth and sixth elements; the prior art does not teach or suggest (1g). Mizushima teaches
(1a), An electric power supply system for a hybrid electric vehicle, the hybrid electric vehicle being provided with a driving motor and an engine and being configured to switch a 
(1b), the HEV traveling mode allowing for traveling by causing both the driving motor and the engine to operate (Mizushima Paragraph 0035: “The “HEV mode” is a mode in which…the vehicle is traveling, using both the engine and the motor generator as a drive source. The “HEV mode” has a motor-assist traveling mode, a power-generation traveling mode, and an engine traveling mode. The “HEV mode” is selected when the driving force required by the driver is comparatively large, and/or in the presence of a request from the system, based on a state of charge (SOC) of the high-voltage battery 12, the vehicle operating condition and the like.”);
(1c), the EV traveling mode allowing for stopping the engine and traveling with motive power of the driving motor (Mizushima Paragraph 0034: “The “EV mode” is a mode in which…the vehicle is traveling, using only the motor generator as a drive source…”);
(1d), the electric power supply system comprising: a main battery configured to supply electric power to the driving motor (Mizushima Paragraph 26: “The motor generator is connected to a strong power circuit including a high-voltage battery...[the] motor generator is configured to perform motor operation (so-called power-running) for outputting positive torque by electric power supply from the high-voltage battery…”).
As indicated above, Mizushima does not teach (1e) or (1f). Shimizu teaches

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric power supply of Mizushima to include an electric power generator as taught by Shimizu. Doing so would enable the “first battery or the electric power generator…to maintain…a power supply for operation maintenance of the motor controller [while being] connected to the engine controller for maintaining a power supply for operation maintenance of the engine controller…” as recognized by Shimizu (Paragraph 0010).
(1f), a sub-battery configured to be charged with the electric power generated by the electric power generator (Shimizu Abstract: “A first battery and a second battery which has higher voltage than the first battery are provided. An electric power generator which is driven by the engine is provided for charging the first battery.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric power supply of Mizushima to include an electric power generator as taught by Shimizu. Doing so would enable the “first battery or the electric power generator…to maintain…a power supply for operation maintenance of the motor controller [while being] connected to the engine controller for maintaining a power supply for operation maintenance of the engine controller…” as recognized by Shimizu (Paragraph 0010).

(1g), a control apparatus configured to be coupled with the driving motor and the engine, and configured to, when a predetermined abnormality is diagnosed as being present in the sub-battery, disable the HEV traveling mode to stop charge of the battery with electric power generated by the electric power generator, and enable the EV traveling mode as the traveling mode of the hybrid electric vehicle, wherein the control apparatus is further configured to select the travelling mode, between the HEV traveling mode and the EV traveling mode, depending on a requested driving force of the vehicle when the abnormality is diagnosed as being absent in the sub-battery. The closest reference, Tsao (JP 2015159707 A) (hereinafter “Tsao”) teaches a control apparatus configured to be coupled with the driving motor and engine and configured to, when a predetermined abnormality is diagnosed as being present in the sub-battery, disable the HEV travelling mode and enable the EV travelling mode, and enable the EV travelling mode as the travelling mode of the hybrid electric vehicle (Tsao Abstract: “…An output power supply protective device includes a DC conversion unit, an output protection unit, a high voltage battery, a low voltage battery, and a control unit…The output protection unit…includes a plurality of protective circuits connected in parallel. When the high voltage battery and low voltage battery are brought into short circuit state, or when the polarity of the low voltage battery is connected reversely, the control unit controls the plurality of protective circuits by generating a control signal, and disconnects the DC conversion unit and low voltage battery, and the DC conversion unit and low voltage facility.”) but does not teach that the control apparatus is further configured to select the travelling mode, between the HEV traveling mode and the EV traveling 
Claim 16 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 16. Regarding Claim 16, Mizushima et al. (US 20160207520 A1) (hereinafter “Mizushima”) teaches the first four elements of the claim (hereinafter (16a), (16b), (16c), and (16d) respectively) and Shimizu et al. (US 20010049571 A1) (hereinafter “Shimizu”) teaches the fifth and sixth elements (hereinafter (1e) and (1f), respectively). The prior art does not teach or suggest the seventh element (hereinafter (1g)). Mizushima teaches
(16a), a control system for a hybrid electric vehicle that is provided with a driving motor and an engine, the control system being configured to switch a traveling mode between a hybrid electric vehicle (HEV) traveling mode and an electric vehicle (EV) traveling mode (Mizushima Abstract: “A control apparatus of a hybrid vehicle that uses a combination of an engine and a traveling motor as vehicle drive sources has an engine speed detector configured to detect an engine rotational speed, an EV-state determination unit configured to determine whether a mode is an EV state in which the traveling motor is mainly used as the drive source…” and Paragraph 0033: “The hybrid vehicle configured as discussed previously has a variety of traveling modes, that is, an electric vehicle traveling mode (hereinafter referred to as “EV mode”), a hybrid traveling mode (hereinafter referred to as “HEV mode”)…”);
(16b), the HEV traveling mode allowing for traveling by causing both the driving motor and the engine to operate (see rejection for (1b), above);
(16c), the EV traveling mode allowing for stopping the engine and traveling with motive power of the driving motor (see rejection for (1c), above);

As indicated above, Mizushima does not teach (16e) or (16f). Shimizu teaches
(16e), an electric power generator configured to generate electric power upon receiving motive power outputted from the engine (see rejection for (1e), above);
(16f), a sub-battery configured to be charged with the electric power generated by the electric power generator (see rejection for (1f), above).
As indicated above, the prior art does not teach or suggest 
(16g), a control apparatus coupleable to the driving motor and the engine, and configured to diagnose whether a predetermined abnormality is present in the sub-battery, select the traveling mode, between the HEV traveling mode and the EV traveling mode, depending on a requested driving force of the vehicle in a normal case where the abnormality is diagnosed as being absent in the sub-battery, and select the EV traveling mode, regardless of the requested driving force, in an abnormal case where the abnormality is diagnosed as being present in the sub-battery. The closest reference, Tsao et al. (JP 2015159707 A) (hereinafter “Tsao”) teaches a control apparatus coupleable to the driving motor and the engine, and configured to diagnose whether a predetermined abnormality is present in the sub-battery, select the traveling mode, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618